

116 S3342 IS: Zero Tolerance for Deceptive Fentanyl Trafficking Act
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3342IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Cotton (for himself, Mrs. Loeffler, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Controlled Substances Act to prohibit the deceptive sale of fentanyl, and for other purposes.1.Short titleThis Act may be cited as the Zero Tolerance for Deceptive Fentanyl Trafficking Act.2.Prohibition of the deceptive sale of fentanylSection 401 of the Controlled Substances Act (21 U.S.C. 841) is amended by adding at the end the following:(i)Deceptive sale of fentanyl and fentanyl-Related substances(1)OffenseIt shall be unlawful for any person to knowingly misrepresent or knowingly market as another substance a mixture or substance containing fentanyl, a fentanyl analogue, or a fentanyl-related substance (as defined in subsection (e)(2) of Schedule I in section 202(c)).(2)Penalty(A)In generalExcept as provided in subparagraph (B), any person who violates paragraph (1) shall be imprisoned for not less than 20 years and fined under title 18, United States Code.(B)Enhanced penalties(i)Death resultsIn the case of a violation of paragraph (1) in which death results from the violation, or the person commits the violation with the intent to cause death, the person shall be punished by death or by a sentence of imprisonment for life and fined under title 18, United States Code.(ii)Prior felony conviction or unlawful presence in the United StatesA person who violates paragraph (1) shall be sentenced to imprisonment for life and fined under title 18, United States Code, if the violation occurs—(I)after any other prior felony conviction of the person has become final; or(II)while the person is unlawfully present in the United States..3.Fentanyl-related substancesSection 202(c) of the Controlled Substances Act (21 U.S.C. 812) is amended—(1)by adding at the end of subsection (b) of Schedule I the following:(23)Isobutyryl fentanyl.(24)Para-Methoxybutyrylfentanyl.(25)Valeryl fentanyl.(26)Cyclopentyl fentanyl.(27)Para-Chloroisobutyryl fentanyl.; and(2)by adding at the end of Schedule I the following:(e)(1)Unless specifically exempted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of fentanyl-related substances, or which contains their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation.(2)In paragraph (1), the term fentanyl-related substances includes the following:(A)Any substance that is structurally related to fentanyl by one or more of the following modifications:(i)By replacement of the phenyl portion of the phenethyl group by any monocycle, whether or not further substituted in or on the monocycle.(ii)By substitution in or on the phenethyl group with alkyl, alkenyl, alkoxy, hydroxy, halo, haloalkyl, amino or nitro groups.(iii)By substitution in or on the piperidine ring with alkyl, alkenyl, alkoxy, ester, ether, hydroxy, halo, haloalkyl, amino or nitro groups.(iv)By replacement of the aniline ring with any aromatic monocycle whether or not further substituted in or on the aromatic monocycle.(v)By replacement of the N-propionyl group by another acyl group.(B)4′-Methyl acetyl fentanyl.(C)Crotonyl fentanyl.(D)2′-Fluoro ortho-fluorofentanyl.(E)Ortho-Methyl acetylfentanyl.(F)Thiofuranyl fentanyl.(G)Ortho-Fluorobutyryl fentanyl.(H)Ortho-Fluoroacryl fentanyl.(I)Beta-Methyl fentanyl.(J)Phenyl fentanyl.(K)Para-Methylfentanyl.(L)Beta′-Phenyl fentanyl.(M)Benzodioxole fentanyl..